E. JENNINGS, Judge, dissenting. I cannot agree with the decision that the evidence in this case is insufficient as a matter of law, although in fairness I must concede that the case is close. We have not considered the evidence in the light most favorable to the judge’s decision, but rather we have weighed it against other conflicting proof that is favorable to the accused. This is precisely what we are not to do under decisions of the supreme court, which are binding upon us. Hendrickson v. State, 316 Ark. 182, 871 S.W.2d 362 (1994); Coleman v. State, 314 Ark. 143, 860 S.W.2d 747 (1993); Ricketts v. State, 292 Ark. 256, 729 S.W.2d 400 (1987); Westbrook v. State, 286 Ark. 192, 691 S.W.2d 123 (1985). I agree that this is clearly a joint-occupancy case. The appellant himself gave this address as his residence to the arresting officer. Whether the majority believes the testimony of Ms. Bittinger, her father, and the appellant that he did not really live there but just stayed there from time to time is irrelevant for our purposes. The pertinent facts are that appellant was found alone on a bed in a bedroom within a few feet of a chest that contained drug paraphernalia. In order to prove that a defendant is in possession of a controlled substance, constructive possession is sufficient. Osborne v. State, 278 Ark. 45, 643 S.W.2d 251 (1982). Neither exclusive nor physical possession is necessary to sustain a charge if the place where the offending substance is found is under the dominion and control of the accused. Crossley v. State, 304 Ark. 378, 802 S.W.2d 459 (1991). The State need not prove that the accused had actual possession of the contraband. Embry v. State, 302 Ark. 608, 792 S.W.2d 318 (1990). Constructive possession can be implied when the controlled substance is in the joint control of the accused or another, although joint occupancy is not sufficent in itself to establish possession or joint possession. Hendrickson, v. State, supra. There must be some additional factor linking the accused to the contraband. Lit-tlepage v. State, 314 Ark. 361, 863 S.W.2d 276 (1993). The State must show additional facts and circumstances indicating the accused’s knowledge and control of the contraband. Bailey v. State, 307 Ark. 448, 821 S.W.2d 28 (1991). Constructive possession can be implied where the contraband is found in a place immediately and exclusively accessible to the accused and subject to his control. Crossley v. State, supra. Such control and knowledge may be inferred from the circumstances where there are additional factors linking the accused to the contraband. Nichols v. State, 306 Ark. 417, 815 S.W.2d 382 (1991); Mosley v. State, 40 Ark. App. 154, 844 S.W.2d 378 (1992). In the case at bar the appellant testified that he had moved the chest in which the drug paraphernalia was found into the residence. When that testimony is coupled with the evidence that this was appellant’s residence and that he was found alone, in very close proximity to the contraband, I am unwilling to say that the evidence of constructive possession is insufficient as a matter of law. Of course, his knowledge of the contraband is a matter of inference but on these facts, the inference seems permissible. Cf. Mosley v. State, supra. After reading the opinion of the majority I cannot help but believe that they have found credible the testimony of the appellant, his girlfriend, and her father. This was the trial court’s function, which I fear we inadvertently usurp. I respectfully dissent.